Title: To John Adams from Alden Bradford, 30 June 1823
From: Bradford, Alden
To: Adams, John


				
					Sir,
					Boston, June 30th. 1823
				
				The enclosed should have been forwarded sooner; but by some accident was overlooked.No assurances can be necessary to convince you, Sir, of the peculiar gratification your presence would afford, if your health & strength should permit. For all are deeply sensible of your great influence in securing the Indepence we celebrate; and all unite in feelings of the highest respect for yourself & family.
				
					A. BradfordSecy &c
				
				
			